                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY

OLUKAYODE D. OJO,

                    P1 ai nti 11                                   Civ. No. 20-949 (KM) (ESK)

          V.


MILROSE 179 HARRISON, LLC, et al.,                                 OPINION

                    Defendants.



KEVIN MCNULTY, U.S.D.J.

          Plaintitg Olukayode D. Ojo. currently incarcerated at Bergen County Jail in Hackensack,

New Jersey, filed prose with the Court a complaint pursuant to 15 U.S.C          §   1692, as well as an

application to proceed in fönna panpens. (ECF Nos. 1. 1-1.) As Mr. Ojo’s in fonna pauperis

application is incomplete, it will be denied without prejudice and this case will be

administratively terminated.

          A prisoner who seeks to proceed in fonnapauperis must submit an affidavit, including a

statement of all assets, stating that the prisoner is unable to pay the applicable filing fee. See 28

U.S.C.    §    1915(a)(1). The prisoner must also submit a certified copy of his inmate trust fund

account statement for the six-month period immediately preceding the filing of his complaint.

See Id.   §    1915(a)(2). The prisoner must obtain this statement from the appropriate official of

each prison at which he was or is confined. See Id.

          Even if a prisoner is granted in fonnapauperis status, he must pay the full amount of the

filing fee of $350.00. See 28 U.S.C.      §   1915(b)(1). In each month that the amount in the

prisoner’s account exceeds S 10.00, the agency having custody of the prisoner shall assess, deduct

from the prisoner’s account, and forward to the Clerk of the Court. payment equal to 20% of the
preceding month’s income credited to the prisoner’s account. See hi.      § 1915(b)(2). The
deductions will continue until the $350.00 filing fee is paid.

          Even if the necessary fees are paid and the complaint is accepted for filing, the Court may

nevertheless immediately dismiss the case. The Court must review the complaint and dismiss it if

it finds that the action (I) is frivolous or malicious, (2) fails to state a claim upon which relief

may be granted, or (3) seeks monetary relief against a defendant who is immune from such relief.

See Id.   § 1915(e)(2)(B).
          If the plaintiff has, on three or more prior occasions while incarcerated, brought an action

or appeal in a court that was dismissed on any of the grounds listed above, he cannot bring

another action in fonna pauper/s unless he is in imminent danger of serious physical injury. See

Id.   § 1915(g).
          In this case, Mr. Ojo’s application to proceed in fonna pauper/s is incomplete. Mr. Ojo

failed to include with his application a certified six-month prison account statement. (See ECF

No. 1-I.) Therefore, the application will be denied without prejudice. Accordingly, the Clerk of

the Court will be ordered to administratively close the case. Mr. Ojo may reopen this action,

however, by either paying the filing fee or submitting a complete infonna pauper/s application.

          Note: A person appearing pro se appears only on his own behalt and cannot represent

another party.



            Febwary   3,2020
DATED:




                                                                 KEVIN MCNULTY
                                                                 United Slates District Judge




                                                    7
